Citation Nr: 1518353	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from June 2005 to June 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran submitted a notice of disagreement in June 2010, a statement of the case was issued in January 2011, and a VA Form 9 was received in February 2011.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no post-service diagnosis of a bilateral ankle disorder.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2009 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The Veteran received an additional letter in December 2009.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in May 2009, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, and the Veteran was afforded a VA medical examination.  Virtual VA and VBMS records have also been reviewed.  

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for a Bilateral Ankle Disorder

The Veteran seeks entitlement to service connection for a bilateral ankle disorder.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The Veteran's November 2004 enlistment examination did not note any ankle abnormalities.  On separation examination in April 2009, the Veteran related a history of painful and swollen joints, which was identified as a sprained left ankle two to three years prior and intermittent pain on the lateral aspect with activity by a military examiner in his summary and elaboration in the April 2009 separation report of medical history.  The April 2009 report of medical assessment, which reflects a comparison to the Veteran's last medical assessment or physical examination, reveals the Veteran admitted that his overall health was better; that he did not have any illnesses or injuries that caused him to miss duty for longer than three days; and that he was not seen or treated by a health care provider.  In fact, the Veteran was not referred for further evaluation.

Post service, the Veteran was afforded a VA examination in January 2010.  The Veteran reported symptoms of stiffness, giving way and pain of the bilateral ankles.  He indicated that the ankle disorder occurred while getting off vehicles.  He reported flare-ups as often as two times per day, lasting for an hour.  Flare-ups were precipitated by physical activity, and alleviated by rest.  He indicated he was not receiving any treatment for the disorder.  On examination, he walked with a normal gait.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement in either ankle.  Range of motion was within normal limits, bilaterally.  X-rays were within normal limits, bilaterally.  The examiner stated that a diagnosis was not possible for either the left ankle or the right ankle because of a lack of physical or radiological findings to support a diagnosis.

Additional post-service records were reviewed.  A September 2011 VA Active Problem List does not include any diagnosed ankle disorders.  A June 2014 VA Active Problem List does not include any diagnosed ankle disorders.  There are no complaints, treatment, or diagnoses of any ankle disorders in the post-service records.

The Board notes that the Veteran has asserted he suffers from a bilateral ankle disorder.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of a bilateral ankle disorder. 

The Board finds that the most probative evidence consists of the medical records.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no evidence of a bilateral ankle disorder. 

The Board finds that the claim must be denied.  While a left ankle sprain was noted during service, there is no evidence of any treatment or diagnoses of a left or right ankle disorder, at any time post service.

In sum, because post-service records do not indicate that the Veteran has a diagnosis of a current bilateral ankle disorder, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Entitlement to service connection for a bilateral ankle disorder is denied.




REMAND

The Veteran seeks entitlement to service connection for bilateral pes planus.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran's November 2004 enlistment examination did not report any foot abnormalities and indicated that the Veteran had a normal arch.  The Board notes that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.

The Veteran was afforded a VA examination in January 2010, at which time the Veteran was diagnosed with pes planus of the midfoot, bilaterally.

The Board notes that the RO denied the Veteran's claim for bilateral pes planus in May 2010, stating that the disorder was a congenital condition.  

Importantly, there is no medical opinion of record indicating that the Veteran's bilateral pes planus is a congenital abnormality.  Given that the Veteran's arches were specifically noted to be normal upon entry to service, the Board finds that the presumption of soundness attaches.  As such, a remand is necessary to obtain a medical opinion regarding the nature and etiology of the Veteran's diagnosed bilateral pes planus.  The medical opinion must address whether the Veteran's bilateral pes planus pre-existed service and must also address whether or not it is congenital or acquired.

Any updated treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum to the January 2010 VA examination for the Veteran's bilateral feet.  

If deemed necessary by the examiner, afford the Veteran a VA examination for his bilateral pes planus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on the following:

a)  Please opine as to whether the Veteran's bilateral pes planus is a congenital disease, a congenital defect, or an acquired disorder.  Please see 38 C.F.R. § 4.57.

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

b)  If the Veteran has a congenital defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.

c)  If it is determined to be a congenital disease, did this disease, which was not noted upon entrance into service, clearly and unmistakably (obviously or manifestly) exist prior to the Veteran's entry into active duty service? 

If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

d)  If the disorder did NOT clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service:
 
Is it at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral pes planus was incurred in or is otherwise etiologically related to active military service?

e)  In doing so, the examiner must acknowledge symptoms reported during and after service, and discuss any medical AND lay evidence of a continuity of symptomatology.  

3.  After completing the above actions, and any other development as may be indicated, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response. 

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.
      
The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


